PER CURIAM.
The view we take of the merits of the case makes it unnecessary to consider appellee’s motion to dismiss the appeal, on the ground that appellants waived their right thereto by accepting the benefits of the terms of the decree in their favor, imposed on ap-pellee as conditions of granting it relief.
After careful consideration of the record, and of the able and thorough briefs and arguments of counsel, we are convinced that Judge *776Sanford made an eminently proper disposition of the case. His painstaking discussion of both the testimony and the applicable law make extended discussion on our part unnecessary.
In our opinion, and for the reasons stated by Judge Sanford, the ordinance contract is valid and enforceable, so far at least as it is involved here; that is to say, so far as it relates to the city’s contract in its proprietary capacity for a public supply of water and light; and this is as far as we have any occasion to consider.
Upon the equities we think appellants have no' ground of complaint. We are impressed that the record will not justify further modification of the contract than provided by the decree with respect to hydrants and lights; that the increased storage capacity and the chemical treatment installed have rendered the water supply reasonably pure and wholesome; and that the retention of the cause upon the docket under subdivision (e) of paragraph 11 of the opinion affords additional and reasonable assurance against future danger to health.
The decree of the District Court is affirmed.

<§=>For other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes


©=>l’’or other eases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes